DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1 (claims 1-6) and of SEQ ID NO: 1 in the reply filed on 09/19/2022 is acknowledged. 
Claims 7-8 and 10-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (claims 7-12) and Invention III (claims 13-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Accordingly, claims 1-6 will be examined. After the elected species, SEQ ID NO: 1 was found to be free of the prior art, the search was extended to include additional species SEQ ID NOs: 2, 3 and 17-19, which were also found to be free of the prior art.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The specification filed 10/13/2020, is missing sequence identifiers at the following locations:
p. 18, para. 0040, lines 3-4,10,12,19 and 20; 
p.19, paragraph 0041, lines 4 and 6; and, 
p. 20, para. 0042 lines 3 and 4.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, Pompa-Mera et al. (2014) “Protective immunity against enteral stages of Trichinella spiralis elicited in mice by live attenuated Salmonella vaccine that secretes a 30-mer parasite epitope fused to the molecular adjuvant C3d-P28”. Research in Veterinary Science, 97(3), 533-545 with evidence from Cotter, et al (2005). Trimeric autotransporters: a distinct subfamily of autotransporter proteins. Trends in microbiology, 13(5), 199-205. 

Regarding claim 1, Pompa-mera discloses an efficient platform technology for the design of novel vaccination strategies [abstract, p. 533, lines10-11]. Figure 1 bottom right (4019 bp) is a plasmid representation for secreting Ag30-p283 proteins, which was generated by inserting a short DNA Sequence (SCOT) encoding proteolytic cleavage sites for OmpT protease between the junction of sequences encoding Shda autotransporter and P28 adjuvant [p. 535, right column paragraph 3, lines 10- p. 536, left column, lines 1-5]. Within the first nucleic acid region is LTB [Fig 1 (4019 bp), p. 535], which is equivalent to the LTB (Ec heat-labile enterotoxin B) signal sequence taught in the instant specification (see instant specification [p.9, paragraphs 0023-0025, lines 3-4]).  A second nucleic acid region encoding a CR2 binding domain of C3d (p28) [p. 534, right column, paragraph 3, lines 1-2], wherein, the p283 cassette of pAg30- p283-SCOT, was subcloned downstream of Ag30 and upstream of the SCOT sequence, encoding for a secretory form of Ag30 fused to P28 adjuvant [p. 537, right column, paragraph3, lines 7-10]. A third nucleic acid region encoding a FLAG sequence (i.e. a protein tag) [p. 536, right column, paragraph 5, line 8-9]. A fourth nucleic acid sequence encoding an autotransporter ShdA [p.540, right column, paragraph1, line 5]. 
Although Pompa-mera does not explicitly teach a first nucleic region encoding an N-terminal signal peptide or fourth nucleic acid sequence encoding a C-terminal, 3-barrel OM-inserion domain of an autotransporter, evidentiary reference Cotter, proves that by teaching an autotransporter, the primary reference contains an enabled disclosure MPEP §2131.01 (A). Cotter discloses that all autotransporter proteins share a common domain organization comprising an N-terminal signal peptide, an internal effector domain (also designated a passenger domain), and a C-terminal translocator domain (also designated a β-domain) [p. 199, left column, paragraph 1, lines 6-10].

Regarding claim 3, the embodiment in which the autotransporter is a monomeric Salmonella adhesion protein A (ShdA) is addressed above as applied to claim 1.

Regarding claims 4 and 5 Pompa-mera teaches fusion of C3d (or its minimum binding domain, P28) to an antigen, improved antigen-specific immune responses by directly interacting with complement receptor 2 (CR2/CD21) [p.534, left column, paragraph 3, lines 2-4]. The region encoding p28 can be found in Fig 1(4019 bp) [p.535]. The instant specification confirms that C3d is a known ligand of complement receptor two (CR2) (see instant specification [p.2, paragraph 0005, line 1]).

Regarding claim 6, Pompa-mera teach FLAG tag [p. 536, right column, paragraph 5, line 8-9] as a region encoded within the plasmid of Fig 1 (4019 bp) [p. 535]. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 and corresponding SEQ ID Nos: 1-3 and 17-19 are free of the prior art, ABSS search results can be found in SCORE. References disclosing closest similarities are listed below. 
Regarding SEQ ID NO: 1, Foultier (2003), “DNA sequence and analysis of the pYVa127/90 virulence plasmid of Yersinia enterocolitica strain A127/90. Research in microbiology”; Oberhettinger (2011) “The sequence of the pYV virulence plasmid from Yersinia enterocolitica strain WA-314 biogroup 1B serotype O: 8”; and, Johnson (2015) “Thirty-two complete genome assemblies of nine Yersinia species, including Y. pestis, Y. pseudotuberculosis, and Y. enterocolitica. Genome announcements”  all teach sequences with a 46.2% query match and 98.0% best local similarity.
Foultier teach the nucleotide sequence of Yersinia enterocolitica strain A127/90 (accession number: AY150843) with a region (residue sequence, 49577 to 49069) that encompasses the outer membrane protein YomA [p.553, right column, line 8-9] and Yada, which are DNA sequences related to the Ysc/Yop virulon [fig 1] associated with type III secretion machinery [p.553, left column, paragraph 1, line 9]. Residues 49577 to 49069 to Foultier correspond with residues 520-1028 of the instant SEQ 1; however, residue 520 is associated with the FLAG sequence (double underline) (see instant specification [p. paragraph 0020, lines 2-4, Fig 10]).  
Similarly, Oberhettinger teach pYV-WA314 (accession number FR687019) with residues 49840 to 49361, encompassing YomA and Yada [Fig 1] and corresponding with residues 520-1028 of the instant sequence 1.  Oberhettinger acknowledges the similarities to strain A127/90 to Foultier but suggests that pYV-WA314 may have different secretion behavior [p.22, left column, paragraph 2, lines 10-11]. Although Oberhettinger teach the regions flanking YomA and Yada as transposable elements [Fig 1.], it would not have been obvious to link a FLAG tag and C3d (p28).
Johnson teaches Yersinia enterocolitica strain WA plasmid (accession number CP009366) with residues 50039 to 50518 corresponding to residues 520-1028 of instant sequence 1. 
Regarding SEQ ID NO: 2, Fey (1984) “Nucleotide sequence of complementary DNA and derived amino acid sequence of murine complement protein C3” (ACCESSION:K02782); Strausberg (2002) “Generation and initial analysis of more than 15,000 full-length human and mouse cDNA sequences” (ACCESSION:BC043338); and, Wiebauer (1982) “Isolation and analysis of genomic DNA clones encoding the third component of mouse complement” (ACCESSION:AH001862), all teach sequences with 44.0% query match and 99.1% best local similarity. Although Weibauer suggests a C3 sequence with an NH-2-terminal extension peptide that functions as a signal peptide [p.7080, right column, paragraph 1, lines 23-25], it would not have been obvious to modify the sequence and link it within a platform for improving the immunologic response of a bacterial vaccine. 
Regarding SEQ ID NO: 3, Foultier (ACCESSION:AY150843); Johnson (ACCESSION:CP009366); and Oberhettinger (ACCESSION:FR687019), teach sequences that are a 41.3% query match and 98.0% best local similarity.
Regarding SEQ ID NO: 17, Hoffmann (2021) directly submitted a sequence (ACCESSION:CP074240) with a 62% query match and a 98.7% best local similarity. However, it would not have been obvious to use this sequence prior to the effective filing date 09/29/2020.
Regarding SEQ ID NO: 18 Hoffmann (2021) submitted a sequence (ACCESSION:CP074305) with a 57.7% query match and 97.2% best local similarity. However, it would not have been obvious to use this sequence prior to the effective filing date 09/29/2020.
Regarding SEQ ID NO: 19 Hoffmann (2021) submitted a sequence (ACCESSION:CP074240) with a 39.8% query match and 98.5% best local similarity. However, it would not have been obvious to use this sequence prior to the effective filing date 09/29/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.C.B./Examiner, Art Unit 1657                                                                                                                                                                                                        /NEIL P HAMMELL/Primary Examiner, Art Unit 1636